 

Exhibit 10.4

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement") dated as of October 17,
2014 (the “Effective Date”), is by and between Idle Media, Inc. (the "Company")
and Kyle Reilly (the "Executive").

 

R E C I T A L S

 

WHEREAS, the Company is a Nevada corporation having its principal office at 216
S. Centre Avenue, Leesport, PA, 19533; and

 

WHEREAS, the Executive is an individual having a principal residence at in the
State of Pennsylvania; and

 

WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue to be employed by the Company as the Company’s [Title].

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:

 

A G R E E M E N T

 

1.             Employment and Term. The Company hereby agrees to employ
Executive and Executive hereby accepts employment by the Company on the terms
and conditions herein set forth. Executive’s term of employment by the Company
under this Agreement (the “Term”) shall commence on the Date of this Agreement
and shall terminate on the day immediately following the anniversary hereof;
provided, however, that the Term may thereafter be extended for additional
one-year periods upon the mutual agreement of the parties. The definition of
“Term” shall include any extensions pursuant to this Agreement. Notwithstanding
the foregoing, Executive’s employment may be earlier terminated in accordance
with the provisions of Section 5 below.

 

2.             Position, Duties and Responsibilities; Location.

 

2.1     Position and Duties. Executive shall be employed as Executive
Vice-President of Music of the Company and Executive shall report to the Chief
Executive Officer and the Board of Directors of the Company. The Executive shall
have such duties, powers and responsibilities as are customarily assigned to a
like executive of a similarly situated company. In addition, Executive shall
have such other duties and responsibilities, consistent with his position as the
Board of Directors of the Company (the “Board”) may reasonably assign him.

 

2.2     Exclusive Services and Efforts. During the Term, Executive agrees to
devote 100% of his efforts, energies, time, skill and attention to the discharge
of the duties and responsibilities to the business and affairs of the Company.
It is expressly understood and agreed that, during the Term, Executive will not
be employed by, render services to, or represent, any other person, firm or
company engaged in a business of a similar nature or in competition with the
Company. Executive also agrees that he shall not take personal advantage of any
business opportunities which arise during his employment, without the prior
written consent of the Company, which consent may be withheld for any reason.
Notwithstanding the foregoing, Executive shall be entitled to engage in (a)
service on the board of directors of not-for-profit organizations, (b) other
charitable activities and community affairs; and (c) management of his personal
and family investments and affairs, in each case to the extent such activities
do not either individually or in the aggregate, materially interfere with the
performance of his duties and responsibilities to the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

2.3     Compliance with Policies.     Executive shall be subject to the Bylaws,
policies, codes of conduct, practices, procedures and rules of the Company.

 

2.4     Location. Executive’s principal places of business will be at 216 S.
Centre Avenue, Leesport, PA, 19533. Executive shall be present at the Company’s
principal place of business at least three (3) days per week (two (2) days per
week in any week in which a holiday falls) and may work up to two (2) days per
week from his home.

 

3.             Compensation.

 

3.1     Base Salary. During the Term, the Company hereby agrees to pay to
Executive an annualized base salary of Two Hundred Thousand Dollars ($200,000)
(the “Salary”), subject to all applicable federal, state and local income and
employment taxes and other required or elected withholdings and deductions,
payable in equal installments on the Company’s regularly-scheduled paydays as it
is earned. Executive’s Salary will be reviewed from time to time by the Board
and may be increased based upon such factors as the Board may deem relevant.

 

3.2     Bonuses. On an annual basis, the Board may grant Executive cash or
equity bonuses in amounts to be determined by the Board should the Board, in its
sole discretion, deem the same appropriate in light of Executive’s performance
or the Company or the Parent’s financial performance; provided, however, that
the failure of the Board to award any such bonus shall not give rise to any
claim against the Company.

 

3.3     Long-Term Incentive Compensation. Executive shall be entitled to
participate in such equity incentive plans of the Company to the extent that
other senior executives of the Parent participate in such equity incentive
plans. The grant of any equity incentive awards shall be at the discretion of
the Board of Directors.

 

 
 

--------------------------------------------------------------------------------

 

 

4.             Employee Benefits; Etc.

 

4.1     Participation in Benefit Plans. During the Term, Executive shall be
entitled to participate in all such health, 401k, group insurance, welfare,
pension, vacation, sick-leave, long-term disability and other employee benefit
plans, programs and arrangements as are made generally available from time to
time to senior executives of the Parent (which shall include all customary
health, life insurance and disability plans), such participation in each case to
be on terms and conditions no less favorable to Executive than to other senior
executives of the Company generally. Executive’s rights and entitlements with
respect to any benefits shall be subject to the provisions of the relevant
plans, contracts or policies providing such benefits. Nothing contained herein
shall be deemed to impose any obligation on the Company to maintain or adopt any
such plans, policies or contracts or to limit the Company’s right to modify or
eliminate such plans, policies or contracts in its sole discretion.

 

4.2     Vacation. During the Term, Executive shall be entitled to four (4) weeks
paid vacation per calendar year in accordance with, and subject to, the
Company’s vacation policy, as it may change from time to time, with the timing
of any such vacation to be agreed upon.

 

4.3     Expenses. The Company shall reimburse Executive for all necessary and
reasonable out-of-pocket travel and other business expenses incurred by
Executive, which relate to Executive’s duties hereunder, in accordance with the
Company’s relevant policies in effect from time to time. In addition, the
Executive shall be granted a monthly car expense allowance of $500 per month
while he is employed by the Company hereunder.

 

5.             Termination.

 

(a)     General. The Board may terminate Executive’s employment for any reason
or no reason, and Executive may terminate his employment for any reason or no
reason, in either case subject to the terms of this Agreement. The date on which
the Company or the Executive delivers notice of termination to the other party
shall be referred to herein as the “Termination Date”). In the event of the
termination (i) by Executive of his employment hereunder; (ii) for disability;
or (iii) in the event Executive’s employment is terminated by the Board for
Cause, he shall promptly resign from any position he then holds that is
affiliated with the Company or that he was holding at the Company’s request. For
purposes of this Agreement, “Cause” shall mean any of the following which is not
cured within 30 days after written notice to the Executive from the Board: (i)
deliberate failure to devote substantially all of Executive’s business time and
best efforts to his duties, except as otherwise provided herein; (ii) Executive
is indicted for a felony involving moral turpitude; (iii) in carrying out his
duties hereunder, Executive engages in conduct that constitutes gross
misconduct, or gross neglect and that, in either case, results in material
economic or reputational harm to the Company or its future business prospects or
which otherwise materially impairs Executive’s ability to effectively carry out
his duties hereunder; (iv) Executive’s material violation of this Agreement or
any material Company policy; or (v) Executive refuses to perform, or repeatedly
fails to undertake good faith efforts to perform, the duties or responsibilities
on behalf of the Company reasonably assigned to him (consistent with Section 2).

 

 
 

--------------------------------------------------------------------------------

 

 

5.2     Termination by the Company Without Cause.     In the event that
Executive’s employment is terminated by the Company without Cause, Executive
shall be entitled to receive, on the Termination Date, all accrued but unpaid
expenses plus a lump sum payment in an amount equal to the lesser of (i) six
month’s salary; or (ii) any unpaid salary through the end of the Term of this
Agreement.

 

5.3     Death or Disability. Executive’s employment shall terminate in the event
of his death or disability. In the event that Executive’s employment hereunder
is terminated due to his death or disability, the Term shall expire on the date
of death or disability and he and/or his estate or beneficiaries (as the case
may be) shall be entitled to receive all accrued but unpaid expenses.

 

5.4     Termination by the Company for Cause, by Executive or Nonrenewal of Term
by Executive or the Company. In the event that Executive’s employment hereunder
is terminated by the Company for Cause, by Executive for any reason or if
Executive or the Company elects not to renew or extend the Term, the Term shall
expire as of the Termination Date and the Executive shall be entitled to receive
all accrued but unpaid expenses.

 

5.5     Termination of the Executive on Change of Control. If the Executive's
employment with the Company shall be terminated by the Company or by the
Executive in connection with a Major Event, then the Company shall pay the
Executive all accrued but unpaid expenses plus a lump sum payment in an amount
equal to the lesser of (i) six month’s salary; or (ii) any unpaid salary through
the end of the Term of this Agreement. For purposes of this Section 5.5, a
“Major Event” shall be deemed to have occurred if (i) there shall be consummated
any consolidation or merger of the Company in which the Company is not the
continuing or surviving company or pursuant to which shares of the Company's
common stock would be converted into cash, securities or other property, other
than a merger of the Company, in which the holders of the Company's common stock
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving company immediately after the merger; (ii) there shall be
consummated any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company; (iii) proceedings or actions for the liquidation or dissolution of
the Company are initiated by the Company; or (iv) any "Person" (as defined in
Sections 13(d) and 14(d) of the Exchange Act) (other than the Executive or
persons who beneficially own more than twenty-five percent (25.0%) of the
capital stock of the Company on a fully diluted and as- converted basis
outstanding as of the date hereof) becomes the "Beneficial Owner" (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), directly or indirectly, of 50% or more of the Company's outstanding
capital stock on a fully diluted and as-converted basis at such time; provided,
however, that a Major Event shall not be deemed to have occurred solely by
reason of the consummation of a firmly underwritten public offering, private
placement or other financing in which the Company’s securities are acquired for
cash consideration.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Other Tax Matters. The Company shall withhold all applicable federal,
state and local taxes, social security and workers’ compensation contributions
and other amounts as may be required by law with respect to compensation payable
to Executive pursuant to this Agreement.

 

7.     Confidentiality. Other than in the ordinary course of his duties for the
Company, unless he obtains the prior written consent of the Company, Executive
shall at all times keep confidential and shall refrain from using, disclosing,
disseminating, publishing, or causing to be used, disclosed, disseminated or
published, for the benefit of himself, or any person or entity other than the
Company, any Confidential Information (unless such Confidential Information is
readily ascertainable from public or published information or trade sources or
has otherwise been made available to the public through no fault of his own)
until the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this Section 7 shall prevent Executive, with
or without the Company’s consent, from participating in or disclosing
Confidential Information in connection with (i) any judicial or administrative
investigation, inquiry or proceeding pursuant to which Executive is required by
law or by a court, government agency or legislative body to divulge, disclose or
make accessible such information, in which case Executive shall provide the
Company with prompt written notice or (ii) the Company’s public reporting
requirements to the extent that such participation or disclosure is required
under applicable law. “Confidential Information” means (A) confidential or
proprietary information or trade secrets of or relating to the Company or any of
its subsidiaries or affiliates (collectively, the “Company Group”) including,
without limitation, intellectual property in the form of patents, trademarks and
copyrights and applications thereof, ideas, inventions, works discoveries,
improvements, information, documents, formulae, practices, processes, methods,
developments, source code, modifications, technology, techniques, data,
programs, other know-how or materials, in each case, that are confidential
and/or proprietary and owned, developed or possessed by the Company Group,
whether in tangible or intangible form or (B) confidential or proprietary
information with respect to the Company Group’s operations, processes, products,
inventions, business practices, strategies, business plans, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status, prospects
and compensation paid to employees or other terms of employment.

 

8.     Non-Disparagement. During and after the Term, Executive and Company Group
each agree not to make, publish or communicate to any person or entity or in any
public forum (including, without limitation, on the internet, to the media, via
published material, to analysts or in comparable forums) any comments or
statements (written or oral) that criticize, denigrate or disparage, or are
detrimental to, the reputation or stature of any member of the Company Group or
the Executive, respectively, or their businesses, or any of their respective
affiliates, officers, directors, employees or agents; provided, however, that
nothing in this Agreement shall restrict Executive or the Company Group from
making truthful statements (a) when required by law, subpoena, court order or
the like; (b) when requested by a governmental, regulatory, or similar body or
entity; (c) in confidence to a professional advisor for the purpose of securing
professional advice; (d) in the course of performing his duties during the Term;
(e) from rebutting any statement made or written about him or it; or (f) from
making normal competitive statements about the business or products of any
member of the Company Group.

 

 
 

--------------------------------------------------------------------------------

 

 

9.     Non-Competition. During the Term and for a period of one year following
the Termination Date, Executive shall not, directly or indirectly, engage in a
business (whether as an employee, consultant, agent, proprietor, principal,
partner, stockholder, corporate officer, director or otherwise), nor have any
ownership interest in or participate in the financing, operation, management or
control of, any person, firm, corporation or business (all of which are referred
to as “Involvement”) that is a Competing Business (as hereinafter defined).
Notwithstanding the foregoing, Executive shall not be deemed to have breached
this Section by owning less than 5% of any class of securities of any entity so
long as Executive does not engage directly or indirectly in the operation,
management or control of such entity. “Competing Business” means a business or
entity that engages in the same or similar business to that of the Company
Group.

 

10.     Non-Solicitation. During the Term and for a period of one year following
the Termination Date, Executive shall neither, directly nor indirectly, solicit,
induce, attempt to hire, recruit, or cause, any person who is, or was during the
most recent one-year period, an employee of a member of the Company Group to
leave his employment with such member of the Company Group. Further, during the
Term and for a period of one (1) year following the Termination Date, Executive
shall neither, directly or indirectly, induce or attempt to induce any customer,
client, supplier, licensee or other business relationship of the Company Group
to cease doing or reduce their business with the Company Group, or in any way
interfere with the relationship between the Company Group and any customer,
client, supplier, licensee or other business relationship of any member of the
Company Group.

 

11.     Notices. Except as otherwise specifically provided herein, any notice,
consent, demand or other communication to be given under or in connection with
this Agreement shall be in writing and shall be deemed duly given when delivered
personally, when transmitted by facsimile transmission, one (1) day after being
deposited with Federal Express or other nationally recognized overnight delivery
service or three (3) days after being mailed by first class mail, charges or
postage prepaid, properly addressed, if to the Company, at its principal office,
if to the Parent, at its principal office, and, if to Executive, at his last
address on file with the Company. Any party may change such address from time to
time by notice to the others.

 

12.     Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Pennsylvania, exclusive
of any choice of law rules.

 

 
 

--------------------------------------------------------------------------------

 

 

13.     Arbitration. To ensure the timely and economical resolution of disputes
that may arise in connection with Executive’s employment with the Company,
Executive, the Company and the Parent each agree that any and all disputes,
claims, or causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, including
but not limited to statutory, contractual and other claims, other than a dispute
relating to the restrictions in Sections 7, 8, 9 and 10 in which the exclusive
relief sought is an equitable remedy such as an injunction, shall be resolved to
the fullest extent permitted by law by final, binding and confidential
arbitration, by a single arbitrator, in Pennsylvania, conducted by JAMS, Inc.
(“JAMS”).

 

14.     Amendments; Waivers. This Agreement may not be modified or amended or
terminated except by an instrument in writing, signed by Executive and a
duly-authorized officer of the Company. By an instrument in writing similarly
executed, either party may waive compliance by the other party with any
provision of this Agreement that such other party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure.

 

15.     Assignment. Except as otherwise specifically provided herein, this
Agreement, and Executive’s rights and obligations hereunder, may not be assigned
by Executive or the Company and any attempt to do so shall be null and void. The
Company may assign its rights, together with its obligations, hereunder in
connection with any sale, transfer or other disposition of all or substantially
all of its business or assets of the Company; in any event the rights and
obligations of the Company hereunder shall be binding on its successors or
assigns, whether by merger, consolidation or acquisition of all or substantially
all of its business or assets. This Agreement shall inure to the benefit of, and
be binding upon, Executive and his executors, administrators, heirs and legal
representatives.

 

16.     Headings. The headings of the Sections and sub-sections contained in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.

 

17.     Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but the invalidity or unenforceability
of any provision or portion of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction. Moreover, if any of the provisions contained in this Agreement are
determined by a court of competent jurisdiction to be excessively broad as to
duration, activity, geographic application or subject, it shall be construed, by
limiting or reducing it to the extent legally permitted, so as to be enforceable
to the extent compatible with then applicable law.

 

 
 

--------------------------------------------------------------------------------

 

 

18.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument. Signatures
delivered by facsimile or e-mail (as a .pdf, .tif or similar un-editable
attachment) shall be effective for all purposes.

 

19.     Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all prior or contemporaneous negotiations,
correspondence, understandings and agreements between the parties regarding the
subject matter of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the date first above written.

 

 

 

IDLE MEDIA, INC.

 

 

By:___________________________________

Name: Marcus Frasier

Title: CEO




 

EXECUTIVE

 

 

By:___________________________________

Name: Kyle Reilly

 